           Case 2:20-cr-00183-GMN-BNW Document 26 Filed 03/16/21 Page 1 of 4




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: (702) 388-6336
 5   Fax: (702) 388-6418
     jared.l.grimmer@usdoj.gov
 6   Attorneys for the United States

 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                         Case No.: 2:20-cr-00183-GMN-BNW-1

10                  Plaintiff,                         Stipulation to Continue Change of Plea
                                                       Hearing
11          v.                                         (First Request)
12   JAMES NELSON,

13                  Defendant.

14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher

16   Chiou, United States Attorney, and Jared Grimmer, Assistant United States Attorney,

17   counsel for the United States of America, and Rene L. Valladares, Federal Public

18   Defender, and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for

19   James Nelson, that the Change of Plea Hearing currently scheduled on March 24, 2021 at

20   9:00 a.m., be vacated and continued to a date and time convenient to the Court, but no

21   sooner than April 1, 2021.

22   This Stipulation is entered into for the following reasons:

23          1. Counsel for the Government will be unavailable during this requested time

24               period.
          Case 2:20-cr-00183-GMN-BNW Document 26 Filed 03/16/21 Page 2 of 4




1

2          2. The defendant is in custody and agrees with the need for the continuance.

3          3. The parties agree to the continuance.

4          4. As a result, denial of this request for continuance could result in a miscarriage of

5             justice.

6          5. The additional time requested is excludable in computing the time within which

7             the trial herein must commence pursuant to the Speedy Trial Act, Title 18,

8             United States Code, Section 3161(h)(7)(A), considering the factors under Title

9             18, United States Code, Section 3161(h)(7)(B)(i), (iv).

10         This is the first request for a continuance of the Change of Plea hearing.

11   DATED this 11th day of March, 2021.

12
     RENE L. VALLADARES                       CHRISTOPHER CHIOU
13   Federal Public Defender                  Acting United States Attorney

14

15   By /s/ Nisha Brooks-Whittington          By /s/ Jared Grimmer
     NISHA BROOKS-WHITTINGTON                 JARED GRIMMER
     Assistant Federal Public Defender        Assistant United States Attorney
16

17

18

19

20

21

22

23

24


                                                  2
           Case 2:20-cr-00183-GMN-BNW Document 26 Filed 03/16/21 Page 3 of 4




1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,                          Case No.: 2:20-cr-00183-GMN-BNW-1
3
                     Plaintiff,                         ORDER
4
            v.
5
     JAMES NELSON,
6
                     Defendant.
7

8

9           Based upon the pending Stipulation of counsel, and good cause appearing therefor,

10   the Court finds

11          1. Counsel for the Government will be unavailable during this requested time

12               period.

13          2. The defendant is in custody and agrees with the need for the continuance.

14          3. The parties agree to the continuance.

15          4. As a result, denial of this request for continuance could result in a miscarriage of

16               justice.

17          5. The additional time requested is excludable in computing the time within which

18               the trial herein must commence pursuant to the Speedy Trial Act, Title 18,

19               United States Code, Section 3161(h)(7)(A), considering the factors under Title

20               18, United States Code, Section 3161(h)(7)(B)(i), (iv).

21          This is the first request for a continuance of the Change of Plea hearing.

22   For all of the above-stated reasons, the ends of justice would best be served by a continuance

23   of the change of plea date.

24


                                                    3
           Case 2:20-cr-00183-GMN-BNW Document 26 Filed 03/16/21 Page 4 of 4




1                                     CONCLUSIONS OF LAW

2           The ends of justice served by granting said continuance outweigh the best interest of

3    the public and the defendants in a speedy trial, since the failure to grant said continuance

4    would be likely to result in a miscarriage of justice, would deny the parties herein sufficient

5    time and the opportunity within which to be able to effectively and thoroughly prepare for

6    trial, taking into account the exercise of due diligence.

7           The additional time requested is excludable in computing the time within which the

8    trial herein must commence pursuant to the Speedy Trial Act, Title 18, United States Code,

9    Section 3161(h)(7)(A), considering the factors under Title 18, United States Code, Section

10   3161(h)(7)(B)(i), (iv).

11                                               ORDER

12          IT IS THEREFORE ORDERED that the Change of Plea hearing currently

13   scheduled for Wednesday, March 24, 2021 at 9:00 a.m., be vacated and continued to April

14   7, 2021, at the hour of 10:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.

15

16                      16 day of March, 2021.
            DATED this _____

17
                                                         _______________________________
18                                                       HONORABLE GLORIA M. NAVARRO
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24


                                                     4
